Case 19-12153-KBO   Doc 354   Filed 12/20/19   Page 1 of 8
Case 19-12153-KBO   Doc 354   Filed 12/20/19   Page 2 of 8




      EXHIBIT A
                       Case 19-12153-KBO           Doc 354        Filed 12/20/19    Page 3 of 8
                                                     Exhibit A
                                                  Creditor Matrix
                                             Served via First Class Mail
                CreditorName                        Address                  City    State      Zip
          Gordon W Disotell            5233 Belle Terre Rd                 Marrero LA        70072-4211
          Southern Recycling, LLC      3636 S I 10 Service Rd W Ste 101    Metairie LA       70001-6418




Bayou Steel BD Holdings, L.L.C., et al .
Case No. 19-12153                                   Page 1 of 1
Case 19-12153-KBO   Doc 354   Filed 12/20/19   Page 4 of 8




      EXHIBIT B
                Case 19-12153-KBO              Doc 354         Filed 12/20/19       Page 5 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al., 1                                                    Case No. 19-12153 (KBO)

                 Debtors.                                    (Jointly Administered)


                     NOTICE OF BID PROCEDURES, AUCTION, HEARING,
                AND DEADLINES RELATING TO THE SALE OF SUBSTANTIALLY
                          ALL OF THE ASSETS OF THE DEBTORS

         PLEASE TAKE NOTICE that on October 11, 2019, the above-captioned debtors and
debtors in possession (the “Debtors”) in the above-captioned case (the “Bankruptcy Case”),
filed a Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
with the Potential Sale of Substantially All of the Debtors’ Assets, (B) Scheduling an Auction and
Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D) Authorizing the
Debtors to Enter a Stalking Horse Agreement, (E) Approving Procedures for the Assumption and
Assignment of Contracts and Leases, and (F) Granting Related Relief; and (II) an Order (A)
Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of
Contracts and Leases, and (C) Granting Related Relief [Docket No. 73] (the “Bid Procedures
and Sale Motion”). 2 The Debtors seeks to complete a sale (the “Transaction”) of substantially
all their assets (the “Assets”) 3 to a prevailing bidder or bidders (the “Successful Bidder”) at an
auction free and clear of all liens, claims, encumbrances and other interests pursuant to
Bankruptcy Code section 363 (the “Auction”), with all such liens, claims, encumbrances and
other interests attaching with the same validity and priority to the proceeds of the sale.

       PLEASE TAKE FURTHER NOTICE that, on November 8, 2019, the Bankruptcy
Court entered an order [Docket No. 224] (the “Bid Procedures Order”) approving the Bid
Procedures set forth in the Bid Procedures and Sale Motion (the “Bid Procedures”), which set
the key dates and times related to the sale of the Debtors’ Assets. All interested bidders should
carefully read the Bid Procedures. To the extent there are any inconsistencies between the Bid
Procedures and the summary description of its terms and conditions contained in this notice, the
terms of the Bid Procedures shall control.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  Capitalized terms not otherwise defined herein shall have the meanings set forth in the Bid Procedures and Sale
Motion.
3
   The Debtors may sell all or substantially all of the Assets in the Transaction; provided, however, that until such
time as the Prepetition Lenders’ claims have been paid in full, only collateral of the Prepetition Agent that remains
as of the date of the closing of any Transaction shall be subject to the Sale.

                                                         1
71149914.1
              Case 19-12153-KBO         Doc 354     Filed 12/20/19     Page 6 of 8



        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bid Procedures, the
Debtors must receive a Qualifying Bid from interested bidders in writing, on or before
December 12, 2019 at 4:00 p.m. (prevailing Eastern Time) or such later date as may be
determined by the Debtors, in consultation with the Consultation Parties, and subject to (i) the
reasonable written consent of the Prepetition Agent with respect to the ABL Collateral that is the
subject of the Bid, and (ii) the reasonable written consent of the Subordinated Term Loan Agent
with respect to the Excluded Collateral that is the subject of the Bid, in each case subject to
Court adjudication of any dispute with respect thereto, (the “Bid Deadline”). To be considered,
Qualifying Bids must be sent to the following at or before the Bid Deadline: (a) counsel for the
Debtors, Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801, Attn:
Christopher A. Ward (cward@polsinelli.com) and Shanti M. Katona (skatona@polsinelli.com);
(b) counsel to the Prepetition Agent, Vinson & Elkins LLP, 2001 Ross Avenue, Suite 3900,
Dallas, Texas 75201-2975, Attn: William L. Wallander (bwallander@velaw.com) and Bradley
R. Foxman (bfoxman@velaw.com), and Richards, Layton & Finger, P.A., One Rodney Square,
920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins (Collins@rlf.com);
(c) counsel to Black Diamond Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker
Dr., Chicago, Illinois 60601, Attn: Dan McGuire (dmcguire@winston.com); and (d) counsel to
the Official Committee of Unsecured Creditors for these the Chapter 11 Cases, Kelley Drye &
Warren LLP, 101 Park Avenue, New York, New York 10178, Attn: Jason R. Adams
(jadams@kelleydrye.com) and Lauren S. Schlussel (lschlussel@kelleydrye.com), and Cole
Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801, Attn: G. David
Dean (ddean@coleschotz.com) and Patrick J. Reilley (preilley@coleschotz.com).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bid
Procedures, if the Debtors receive one or more Qualifying Bids (other than the Stalking Horse
Agreement) by the Bid Deadline, the Auction will be conducted on December 18, 2019 at
10:00 a.m. (prevailing Eastern Time) at Polsinelli PC, 222 Delaware Avenue, Suite 1101,
Wilmington, Delaware 19801, or at such other place, date and time as may be designated by the
Debtors.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bid
Procedures, the Debtors have designated certain Assigned Contracts that may be assumed or
assumed and assigned to the Successful Bidder. By November 13, 2019, the Debtors shall send a
notice to each counterparty to an Assigned Contract setting forth the Debtors’ calculation of the
cure amount, if any, that would be owing to such counterparty if the Debtors decided to assume
or assume and assign such Assigned Contract, and alerting such nondebtor party that their
contract may be assumed and assigned to the Successful Bidder (the “Cure and Possible
Assumption and Assignment Notice”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bid
Procedures, any counterparty that objects to the cure amount set forth in the Cure and Possible
Assumption and Assignment Notice or the possible assignment of their Assigned Contract(s)
must file with the Bankruptcy Court and serve an objection (a “Cure or Assignment
Objection”) so it is actually received on or before 4:00 p.m. prevailing Eastern Time on
November 27, 2019, by (a) counsel for the Debtors, Polsinelli PC, 222 Delaware Avenue, Suite
1101, Wilmington, Delaware 19801, Attn: Christopher A. Ward (cward@polsinelli.com) and
Shanti M. Katona (skatona@polsinelli.com); (b) counsel to the Prepetition Agent, Vinson &

                                                2
71149914.1
              Case 19-12153-KBO         Doc 354     Filed 12/20/19     Page 7 of 8



Elkins LLP, 2001 Ross Avenue, Suite 3900, Dallas, Texas 75201-2975, Attn: William L.
Wallander (bwallander@velaw.com) and Bradley R. Foxman (bfoxman@velaw.com), and
Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington,
Delaware 19801, Attn: Mark D. Collins (Collins@rlf.com); (c) counsel to Black Diamond
Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker Dr., Chicago, Illinois 60601,
Attn: Dan McGuire (dmcguire@winston.com) and Fox Rothschild LLP, Citizens Bank Center,
919 North Market Street, Suite 300, Wilmington, Delaware 19899-2323, Attn: Seth Niederman
(sniederman@foxrothschild.com); (d) counsel to the Official Committee of Unsecured Creditors
for these the Chapter 11 Cases, Kelley Drye & Warren LLP, 101 Park Avenue, New York, New
York 10178, Attn: Jason R. Adams (jadams@kelleydrye.com) and Lauren S. Schlussel
(lschlussel@kelleydrye.com), and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410,
Wilmington, Delaware 19801, Attn: G. David Dean (ddean@coleschotz.com) and Patrick J.
Reilley (preilley@coleschotz.com); (e) the Office of the United States Trustee for the District of
Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Linda
Casey (linda.casey@usdoj.gov); and (f) the Clerk of the Bankruptcy Court for the District of
Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801. Where a
counterparty to an Assigned Contract files a timely Cure or Assignment Objection asserting a
higher cure amount than the amount listed in the Cure and Possible Assumption and Assignment
Notice, or an objection to the possible assignment of that counterparty’s Assigned Contract, and
the parties are unable to consensually resolve the dispute, the amount to be paid under
Bankruptcy Code section 365 (if any) or, as the case may be, the Debtors’ ability to assign the
Assigned Contract to the Successful Bidder will be determined at the Sale Hearing (as defined
below).

         PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
the Assets to the Successful Bidder (the “Sale Hearing”) before the Honorable Karen B. Owens,
U.S. Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington, Delaware
19801, 5th Floor, Courtroom No. 6, on December 19, 2019 at 10:00 a.m. (prevailing Eastern
Time), or at such time thereafter as counsel may be heard or at such other time as the
Bankruptcy Court may determine. The Sale Hearing may be adjourned from time to time without
further notice to creditors or parties in interest other than by announcement of the adjournment in
open court on the date scheduled for the Sale Hearing or on the agenda for such Sale Hearing.
Except as otherwise provided in the Bid Procedures, objections to the sale of the Acquired Assets
to the Successful Bidder must be filed and served so they are received no later than 4:00 p.m.
(prevailing Eastern Time) on December 13, 2019, by (a) counsel for the Debtors, Polsinelli
PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801, Attn: Christopher A.
Ward (cward@polsinelli.com) and Shanti M. Katona (skatona@polsinelli.com); (b) counsel to
the Prepetition Agent, Vinson & Elkins LLP, 2001 Ross Avenue, Suite 3900, Dallas, Texas
75201-2975, Attn: William L. Wallander (bwallander@velaw.com) and Bradley R. Foxman
(bfoxman@velaw.com), and Richards, Layton & Finger, P.A., One Rodney Square, 920 North
King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins (Collins@rlf.com); (c) counsel
to Black Diamond Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker Dr., Chicago,
Illinois 60601, Attn: Dan McGuire (dmcguire@winston.com) and Fox Rothschild LLP, Citizens
Bank Center, 919 North Market Street, Suite 300, Wilmington, Delaware 19899-2323, Attn: Seth
Niederman (sniederman@foxrothschild.com); (d) counsel to the Official Committee of
Unsecured Creditors for these the Chapter 11 Cases, Kelley Drye & Warren LLP, 101 Park
Avenue, New York, New York 10178, Attn: Jason R. Adams (jadams@kelleydrye.com) and

                                                3
71149914.1
              Case 19-12153-KBO         Doc 354       Filed 12/20/19    Page 8 of 8



Lauren S. Schlussel (lschlussel@kelleydrye.com), and Cole Schotz P.C., 500 Delaware Avenue,
Suite 1410, Wilmington, Delaware 19801, Attn: G. David Dean (ddean@coleschotz.com) and
Patrick J. Reilley (preilley@coleschotz.com); (e) the Office of the United States Trustee for the
District of Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,
Attn: Linda Casey (linda.casey@usdoj.gov); and (f) the Clerk of the Bankruptcy Court for the
District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801.

        PLEASE TAKE FURTHER NOTICE that the Debtors are seeking to waive the
fourteen-day stay period under Bankruptcy Rules 6004(h) and 6006(d) in order for the Sale to
close immediately upon entry of the Sale Order by this Court.

         PLEASE TAKE FURTHER NOTICE that this notice is subject to the full terms and
conditions of the Bid Procedures and Sale Motion, the Bid Procedures Order and the Bid
Procedures, which shall control in the event of any conflict, and the Debtors encourage parties in
interest to review such documents in their entirety. Copies of the Bid Procedures and Sale
Motion, the Bid Procedures and the Bid Procedures Order are available for free by accessing the
website of the Debtors’ noticing agent, Kurtzman Carson Consultants LLC, located
at http://kccllc.net/bayousteel, or for a fee via PACER at http://www.deb.uscourts.gov.

Dated: November 8, 2019                             Respectfully submitted,
       Wilmington, Delaware
                                                    POLSINELLI PC

                                                    /s/ Shanti M. Katona
                                                    Christopher A. Ward (Del. Bar No. 3877)
                                                    Shanti M. Katona (Del. Bar No. 5352)
                                                    Stephen J. Astringer (Del. Bar No. 6375)
                                                    222 Delaware Avenue, Suite 1101
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 252-0920
                                                    Facsimile: (302) 252-0921
                                                    cward@polsinelli.com
                                                    skatona@polsinelli.com
                                                    sastringer@polsinelli.com

                                                    Counsel to the Debtors and Debtors in
                                                    Possession




                                                4
71149914.1
